                                                                      JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




LUIS LICEA and ANITA               EDCV 19-753 DSF (JEMx)
OGLETREE,
    Plaintiffs,                    Order REMANDING Case to
                                   State Court
                v.

VITA LIBERATA USA LLC, et
al.,
     Defendants.



   This case, alleging a cause of action under California state law
for violation of the Unruh Civil Rights Act, Cal. Civ. Code § 51 et
seq., was removed from state court based on diversity jurisdiction
under 28 U.S.C. § 1332. In short, Plaintiffs Luis Licea and Anita
Ogletree (Plaintiffs) allege that Vita Liberata USA LLC’s
(Defendant) website denies blind users full and equal enjoyment
to their services offered to the public through its website. The
Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing
set for June 17, 2019 is removed from the Court’s calendar.

   Federal courts have diversity jurisdiction where the amount in
controversy exceeds $75,000 and the action is between parties who
are citizens of different states. 28 U.S.C. §§ 1332, 1441.
“[F]ederal removal jurisdiction on the basis of diversity . . . is
determined (and must exist) as of the time the complaint is filed
and removal is effected.” Strotek Corp. v. Air Transp. Ass’n of
Am., 300 F.3d 1129, 1131 (9th Cir. 2002). The removing party
always has the burden of establishing removal was proper. Gaus
v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The removal
statute is strictly construed against removal jurisdiction. Id.
“Federal jurisdiction must be rejected if there is any doubt as to
the right of removal in the first instance.” Id.

   Defendant argues remand is improper because the amount in
controversy exceeds $75,000. See 28 U.S.C. § 1332(a). The
amount in controversy is determined by the complaint operative
at the time of removal. Chavez v. JPMorgan Chase & Co., 888
F.3d 413, 414-15 (9th Cir. 2018).

    “Generally, ‘the sum claimed by the plaintiff controls if the
claim is apparently made in good faith.’” Lewis v. Verizon
Commc’ns, Inc., 627 F.3d 395, 399 (9th Cir. 2010) (quoting St.
Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289
(1938)). Individual plaintiffs are “the masters of their
complaints.” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595
(2013). An individual plaintiff therefore may “avoid removal to
federal court, and . . . obtain a remand to state court, by
stipulating to amounts at issue that fall below the federal
jurisdictional requirement.” Id. But this must occur before a case
is removed. See St. Paul Mercury Indem. Co., 303 U.S. at 292
(“And though, as here, the plaintiff after removal, by stipulation,
by affidavit, or by amendment of his pleadings, reduces the claim
below the requisite amount, this does not deprive the district court
of jurisdiction.”).

   The face of Plaintiff’s original state-court complaint specifically
limits Plaintiffs’ recovery to $74,999, including the cost of
complying with any injunctive relief. Dkt. 1 (Compl.), Prayer
¶¶ 2-4.



                                  2
   Defendant argues that Plaintiffs cannot limit the amount in
controversy when the cost of injunctive relief could exceed
$75,000. See Opp’n at 4. Two courts in this district have
addressed similar arguments. See Baracco v. Brooks Bros. Grp.,
Inc., No. CV 18-9208 PSG (JPRx), 2019 WL 276840 (C.D. Cal. Jan.
22, 2019) (remanding case where defendant provided a declaration
that the potential cost for injunctive relief could exceed $75,000
was insufficient without substantive evidence of how much it
would cost to implement the injunctive relief sought by Plaintiff);
Rios v. New York & Co., No. 17-4676 ODW (AGRx), 2017 WL
3575220 (C.D. Cal. Aug. 17, 2017) (denying motion to remand
after finding the conclusory limitation appeared to be “slapdash”
and contradicted Plaintiff’s other statements in his prayer for
relief).

    Here, unlike the defendant in Baracco, Defendant has not
submitted any evidence as to how much it would cost to make its
website compliant. Nor is Plaintiffs’ Complaint self-contradictory,
it clearly and consistently limits any potential recovery to $74,999.
Plaintiffs are masters of their Complaint and may limit their
potential recovery. Defendant has failed to meet its burden to
show that this Court has diversity jurisdiction.

   Plaintiffs request attorneys’ fees pursuant to 28 U.S.C.
§ 1447(c) in connection with their motion to remand. Section
1447(c) provides that “[a]n order remanding the case may require
payment of just costs and any actual expenses, including attorney
fees, incurred as a result of the removal.” “Absent unusual
circumstances, courts may award attorney’s fees under § 1447(c)
only where the removing party lacked an objectively reasonable
basis for seeking removal.” Martin v. Franklin Capital Corp., 546
U.S. 132, 141 (2005). Although the Court has held that
Defendant’s removal lacks merit, the Court does not find
Defendant lacked an objectively reasonable basis for removal, it


                                 3
was reasonable for Defendant to believe it could show the amount
in controversy exceeded $75,000. Plaintiffs are not entitled to
attorneys’ fees.

  The case is REMANDED to the Superior Court of California,
County of San Bernardino.

     IT IS SO ORDERED.


Date: June 12, 2019                ___________________________
                                   Dale S. Fischer
                                   United States District Judge




                               4
